Citation Nr: 1411793	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-23 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from November 1977 to August 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Since that time, the Veteran moved and the RO in Jackson, Mississippi now has jurisdiction over this matter. 

In April 2013, the Veteran presented testimony before the undersigned Veterans' Law Judge at the RO.  A copy of the transcript has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded a VA examination in July 2009, the Board finds that another examination is needed.  The July 2009 examiner based his negative opinion on a May 2009 statement that the Veteran was not experiencing any back pain or symptoms.  However, the Veteran lost his job and was participating in VA's Grant and Per Diem and Compensated Work Therapy programs.  As part of his participation in these programs, the Veteran had to complete a VA examination to determine whether he was suitable to physically work.  

A letter from the Veteran's VA primary care physician dated two weeks after the Veteran's statement indicates that the Veteran has a medical condition that prevents him from doing day labor.  Specifically, the letter indicated that the Veteran has low back pain with disk disease, arthritis and L5/S1 spondylolisthesis, heterotopic calcifications of the paraspinous lumbar musculature, and intermittent leg weakness.  The Veteran's doctor noted that it would be painful and dangerous for him to do day labor, heavy lifting, and that prolonged walking or standing aggravates his back pain.  

The July 2009 examiner's opinion is also based on a lack of treatment for two years after the Veteran's in-service car accident.  However, the Veteran's service treatment records indicate that he was on sea service in 1979.  In a service treatment record dated July 1981, the Veteran reported that he had suffered from low back pain since 1979 and in an October 1981 service treatment record, the Veteran reported that he had suffered from low back pain and numbness since his car accident in May 1978.  

The VA examination in July 2009 noted that there was a history of lumbar spinal fusion at age 11.  However, the July 2009 VA examiner did not address whether the Veteran's preexisting back condition was aggravated by his service.  For these reasons another opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any back condition(s) found.  Based on the examination and review of the record, the examiner should address the following:

(a)  Is it at least as likely as not (likelihood 50 percent) that a current back condition was present during service or is otherwise related to service?

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a preexisting back condition prior to service?  If so, is it clear and unmistakable that the disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease? Please identify any such evidence with specificity.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  The RO should then readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

